Citation Nr: 1335306	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945.  For his service, the Veteran earned an Air Medal with three oak leaf clusters and a Distinguished Flying Cross, among others.  His DD 214 noted that he was a combat crew member with an aviation badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is now properly before the RO in Atlanta, Georgia.

The Veteran's representative appeared and testified on the Veteran's behalf at a Board hearing in June 2013 before the undersigned Veterans Law Judge.  The Veteran was unable to appear in person due to health concerns.  A transcript of the hearing is contained in the record.

The Board has reviewed the claims file and virtual records associated with the Veteran's claim.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In this case, as will be discussed in greater detail below, the Veteran has been diagnosed with a depressive disorder for which service connection has not been established.  Therefore, the Veteran's claim has been broadened to encompass that diagnosis.

In the July 2007 rating decision, the RO also denied a rating in excess of 10 percent for service-connected psychoneurosis, anxiety reaction.  In a statement received later that month, the Veteran expressed disagreement with that determination.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an Statement of the Case (SOC) is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board is required to remand this issue for issuance of a SOC, and the issue of entitlement to a rating in excess of 10 percent for service-connected psychoneurosis, anxiety reaction is addressed in the REMAND section below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current psychiatric diagnosis of depressive disorder.

2.  The Veteran's depressive disorder has been linked to his military service.


CONCLUSION OF LAW

The Veteran's depressive disorder is etiologically related to his active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Given the Board's favorable disposition of the claim to for service connection for an acquired psychiatric disorder, the Board finds that any error in VCAA compliance is harmless.

Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As reported in a September 1948 psychiatric evaluation, the Veteran returned to the U.S. from overseas in October 1944 after having completed 31 combat missions.  He was hospitalized upon return with a diagnosis of operational fatigue, and returned to limited duty for six months but found it difficult to adjust and was hospitalized again due to symptoms of battle drams, insomnia, anorexia, tremulousness and loss of weight.  He was diagnosed with "anxiety reaction, unimproved, a passive dependent frustration reaction with impoverishment of the ego due to the stress of combat."

The Veteran was granted entitlement to service connection for a nervous condition, effective August 25, 1945.  His "psychoneurosis, anxiety reaction" has been rated as 10 percent disabling since October 19, 1984.

In February 2007, the Veteran filed a claim of entitlement to PTSD and provided the VA with stressor information.  As is clear from the Veteran's record of heavy combat participation and the circumstances of his service, his description of in-service events are accepted as credible.

In December 2006, the Veteran was afforded a VA evaluation.  After a review of the claims file and interview with the Veteran, the examiner diagnosed depressive disorder.  The examiner noted the Veteran was service-connected for generalized anxiety disorder; "however, a more appropriate diagnosis is depressive disorder not otherwise specified and this is a result of his military service."

In April 2009, the Veteran was afforded another VA evaluation.  After a review of the claims file and interview with the Veteran, the examiner again diagnosed depressive disorder.  The examiner specifically noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but noted that the diagnosed depressive disorder "is associated with the mental health treatment the Veteran received during active duty (the Veteran has experienced intermittent depression since active duty, which he currently describes as loneliness)."

VA treatment records are limited, but include negative screenings for PTSD based on the Veteran's responses to healthcare provider questions.  The VA treatment records do note that the Veteran drinks "home-made wine" nightly, but there is no diagnosis of alcohol dependence.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran has been credible in his statements to the VA.  His stressors are verified, and his service treatment records reveal combat-related "fatigue."  The Veteran contends that he currently suffers from an acquired psychiatric disorder, and has specifically claimed he has PTSD as a result of his military service.  He has indicated ongoing psychiatric symptoms since his in-service traumatic experiences.  The Board finds his statements regarding his ongoing psychiatric symptoms since service to be credible.  Indeed, the VA examiners in 2006 and 2009 also found the Veteran to be credible and have associated his diagnosed depressive disorder with his service.  The Veteran has not been diagnosed with PTSD.  

Although the Veteran is competent to describe his traumatic experiences and his psychiatric symptoms, he does not have the requisite medical training to diagnose a psychiatric disorder.  Additionally, the Board may only consider independent medical evidence to support its factual findings rather than provide its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board may only grant service connection for appropriately diagnosed psychiatric disorders.  

Evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The October 1984 rating decision, which provided the now protected 10 percent rating for the Veteran's service-connected nervous condition, noted symptoms of anxiety, worrying, tense feelings, nervousness, tremors, and insomnia.  The Veteran's complaints during his 2009 VA examination included feelings of "loneliness" (the examiner attributed this description to depression), difficulty falling and staying asleep, and nightmares.  The symptoms are not entirely duplicative, although there is some overlap.  However, as the Veteran's psychoneurosis and depressive disorder will both be rated under 38 C.F.R. § 4.130 General Rating Formula for Mental Disorders, the regulation against pyramiding will not be violated by granting entitlement to service connection for depressive disorder.

The evidence of record includes in-service traumatic stressors and psychiatric treatment, a current diagnosis of depressive disorder, and two positive nexus opinions from VA examiners linking the Veteran's depressive disorder with his military service.  Entitlement to service connection for depressive disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted.


REMAND

As noted, in the July 2007 rating decision, the RO also denied a rating in excess of 10 percent for service-connected psychoneurosis, anxiety reaction.  In a statement received later that month, the Veteran expressed disagreement with that determination.  Accordingly, the Board is required to remand this issue for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to a rating in excess of 10 percent for service-connected psychoneurosis, anxiety reaction.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


